Case 1:19-cv-07900-DAB Document 8 Filed, 12/03/19 Pa e df 2 New York, NY 10001

BresslerLaw + 917.969.4343 f 917.591.7111

 

PLLC e jrb@jrblaw.com w www.jrblaw.com
USDC SDNY
DOCUMENT
November 27, 2019 ELECTRONICALLY FILED
DOC #:
Via ECF DATE FILED:_12/3/19_

 

 

 

 

Hon. Deborah A. Batts

United States District Judge

United States District Court, Southern District of New York
United States Courthouse

500 Pearl Street, Room 2510

New York, NY 10007

Re: Crown Sterling Limited LLC v. UBM LLC a/k/a Black Hat USA and Does 1-10
19-CV-7900 (DAB)

Dear Hon. Judge Batts:

| am counsel of record for Plaintiff Crown Sterling Limited LLC in the above-referenced action|[I GRANTED
write for Defendant UBM LLC (“UBM”) to request on its behalf an extension of time to answer, /s DAB
move or otherwise respond to the Complaint, to and including January 20, 2020.] 12/3/19

As service of the Summons and Complaint on UBM was effected on November 14, 2019, UBM’s
Answer currently is due on December 5, 2019. This is the first such extension of time sought.
The extension is sought to provide the parties time to discuss potential settlement and to
provide UBM time to engage litigation counsel if needed. The extension is not sought to unduly
delay proceedings. Plaintiff Crown Sterling Limited LLC consents to UBM’s request.

Respectfully submitted,

BRESSLER LAW PLLC SO ORDERED.

/Joshua R Bressler/ ’

Joshua R. Bressler Deborah A. Batts

cc: United States District Judge

12/3/19
Gregory B. Guarton, Esq., Assistant General Counsel for Defendant UBM LLC

(via email: Greg.Guarton@informa.com)

Michael |. Katz, Esq., counsel of record for Plaintiff Crown Sterling Limited LLC

(via email: mkatz@mabr.com)

CREATIVE COUNSEL Own INNOVATORS *
